IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00353-CV
 
Nicole Celeste Smith,
                                                                                    Appellant
 v.
 
Mandy Baber Clary,
                                                                                    Appellee
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 06-001455-CV-85
 

MEMORANDUM  Opinion





 
            Nicole Celeste Smith brought an appeal
from a judgment rendered against her.  She now files a motion to dismiss her
appeal, stating that all matters in controversy have been fully settled between
the parties to the appeal.
            As requested, the appeal is dismissed
with prejudice and costs are assessed against the party incurring them.  See
Tex. R. App. P. 42.1(a).
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed March 12, 2008
[CV06]


soNormal style='text-align:justify;text-indent:.5in;line-height:200%'>Because there is not an appealable order or a final judgment, we
dismiss the appeal for want of jurisdiction.[2]  See Tex. R. App.
P. 42.3(a), 43.2(f).
 
PER CURIAM
 
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
(Chief
Justice Gray notes that footnote 1 is outside the record in this appeal and
that we advised McCray that “the Court may dismiss the appeal unless, within 21
days from the date of this letter, a response is filed showing grounds for
continuing the appeal.”)
Appeal dismissed 
Opinion delivered and
filed February 7, 2007
[CV06]



[1]               Additionally, the trial
court’s August 3, 2006 order, noted in the notice of appeal, declaring McCray
to be a vexatious litigant, was vacated in an August 31, 2006 order.  


[2]               McCray, a prison inmate, filed in
the trial court an affidavit of indigence with his notice of appeal, and the
affidavit was not contested.  Tex. R.
App. P. 20.1(c)(1), (e).  His indigent status is, therefore, recognized
in this appeal only.  Id. 20.1(f), (m).